—In an action, inter alia, to recover damages for personal injuries, etc., the defendant third-party plaintiff Melito Construction Corp. appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County (Doyle, J.), entered April 1, 1998, as denied those branches of its motion which were for summary judgment dismissing the causes of action sounding in common-law negligence and alleging a violation of Labor Law § 200, and the third-party defendant, Farad Concrete Corporation, appeals from stated portions of the same order.
Ordered that the appeal by the third-party defendant, Farad Concrete Corporation, is dismissed, for failure to perfect the same in accordance with the rules of this Court (see, 22 NYCRR 670.8 [c], [e]); and it is further,
Ordered that the order is affirmed insofar as appealed from by Melito Construction Corp.; and it is further,
Ordered that the plaintiffs are awarded one bill of costs payable by Melito Construction Corp.
There are issues of fact which preclude the granting of summary judgment (see, e.g., Comes v New York State Elec. & Gas Corp., 82 NY2d 876; Russin v Picciano & Son, 54 NY2d 311; Freitas v New York City Tr. Auth., 249 AD2d 184; Ranski v Zappia Enters., 229 AD2d 990). Ritter, J. P., Altman, Goldstein and McGinity, JJ., concur.